Case: 18-40020      Document: 00514789803         Page: 1    Date Filed: 01/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-40020                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 10, 2019

Consolidated w/ 18-40165                                                Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRANDON CHRISTOPHER PIERRE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 1:15-CR-115-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Brandon Christopher Pierre, former federal prisoner number 23410-078,
pled guilty to possession of a firearm by a prohibited person in violation of 18
U.S.C. § 922(g)(8). Pierre filed a direct appeal, but this court dismissed the
appeal for want of prosecution. Pierre filed a motion under 28 U.S.C. § 2255,
which is still pending before the district court. Subsequently, Pierre filed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40020     Document: 00514789803      Page: 2   Date Filed: 01/10/2019


                                  No. 18-40020
                                c/w No. 18-40165

motions pursuant to Federal Rule of Criminal Procedure 52(b) and Federal
Rule of Civil Procedure 60(b) challenging his sentence and guilty plea
conviction. The district court denied the motions, and Pierre now appeals. The
Government has filed a motion for summary affirmance and summary
dismissal or, alternatively, an extension of time to file a brief.
      Rule 52(b) does not provide a procedural mechanism for collaterally
challenging a prisoner’s conviction or sentence; rather, “recourse may be had
to [Rule 52(b)] only on appeal.” United States v. Frady, 456 U.S. 152, 163
(1982). Likewise, Rule 60(b) is not applicable in criminal proceedings. See
FED. R. CIV. P. 1. Pierre’s motions were unauthorized motions that the district
court was without jurisdiction to entertain. See United States v. Early, 27 F.3d
140, 142 (5th Cir. 1994).
      We AFFIRM. Pierre’s motion to expedite his appeals is DENIED, and
the Government’s motion for summary affirmance and summary dismissal or,
alternatively, an extension of time to file a brief is also DENIED.




                                         2